This is an action to recover from the defendant an automobile in his possession, which the plaintiff had sold to Dick Forman, retaining title until the purchase price was paid by an agreement in writing which was duly recorded. The defendant denied the allegations of the complaint. The issues submitted to the jury were answered favorably to the plaintiff. *Page 770 
From judgment that plaintiff recover of the defendant the automobile described in the complaint, the defendant appealed to the Supreme Court.
The issue tendered by the defendant at the close of the evidence was not raised by the pleadings. There was, therefore, no error in the refusal of the court to submit this issue to the jury. C. S., 582.
There was no evidence at the trial tending to show that defendant had a lien on the automobile in his possession under C. S., 2435. For this reason, Johnson v. Yates, 183 N.C. 24, 110 S.E. 630, is not applicable to the instant case.
There was no error in the trial of this action. The judgment is affirmed.
No error.